DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The percentage is indefinite as it is unclear what the percentage is of (weight, etc).

3.	Claim 6 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 6 recites the phrase ‘the food contact layer’ in line 1. There is insufficient antecedent basis for this limitation in the claim.

4.	Claim 7 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 7 recites the phrase ‘the food contact layer’ in line 1. There is insufficient antecedent basis for this limitation in the claim.

5.	Claim 8 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the 

6.	Claim 11 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 11 recites the phrase ‘the method’ in line 1. There is insufficient antecedent basis for this limitation in the claim.

7.	Claim 12 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 12 recites the phrase ‘the method’ in line 1. There is insufficient antecedent basis for this limitation in the claim.

8.	Claim 13 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 13 recites the phrase ‘the method’ in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections – 35 USC § 102
9.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

s 1 – 2 and 10 – 12 are rejected under 35 U.S.C. 102(b) as being anticipated by Nerin et al (J. Agric. Food Chem). 
With regard to Claims 1 and 11 – 12, Nerin et al disclose a packaging film and an additive that is Annexol (first paragraph, second column  of page 7841), which is rosemary (fifth paragraph, first column  of page 7841)  which is an antioxidant (first paragraph, second column of page 7840) that slows oxidation of meat (second paragraph, second column of page 7840), and therefore captures oxygen bound to myoglobin on the surface of the meat; the film comprises external layers that are isotactic polypropylene (first paragraph, second column  of page 7841); oxymyoglobin in the meat therefore converts to deoxymyglobin; as shown in Figure 4, the total myoglobin on the surface of the meat product contains less than 5% metmyoglobin within 36 hours; the isotactic polypropylene is also a sealant layer, because it is a polyolefin, as stated in paragraph 0052 of the instant specification.
With regard to Claim 2, the rosemary is an extract (fifth paragraph, first column  of page 7841).
With regard to Claim 10, the meat is fresh red meat (beef; first paragraph, first column of page 7844).

11.          Claim 3 is rejected under 35 U.S.C. 102(b) as being anticipated by Nerin et al (J. Agric. Food Chem) as evidenced by McKillip et al (U.S. Patent Application Publication No. 2014/0054193 A1).
Nerin et al disclose a packaging film as discussed above. It is not disclosed that the film is a high oxygen barrier film, but McKillip et al disclose that isotactic polypropylene is an oxygen barrier (paragraph 0003 of McKillip et al).
s 5 – 8 and 13 are rejected under 35 U.S.C. 102(b) as being anticipated by Nerin et al (J. Agric. Food Chem) as evidenced by EP 1477519 A1. 
Nerin et al disclose a packaging film as discussed above. With regard to Claims 5 – 8 and 13, the additive is provided by the process of EP 1477519 A1 (first paragraph, second column  of page 7841), which is application as a coating (varnish applied on a film; paragraph 0001 of EP 1477519 A1).

13.          Claim 9 is rejected under 35 U.S.C. 102(b) as being anticipated by Nerin et al (J. Agric. Food Chem) as evidenced by Kano et al (U.S. Patent Application 2015/0159117 A1). 
Nerin et al disclose a packaging film as discussed above. It is not disclosed that Annexol is water soluble, but Kano et al disclose that rosemary extract is water soluble (paragraph 0042 of Kano et al).

Claim Rejections – 35 USC § 103
14.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

15.       Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nerin et al (J. Agric. Food Chem).
Nerin et al disclose a packaging film as discussed above. Nerin et al do not explicitly disclose a vacuum skin package, because a gas mixture of oxygen, carbon dioxide and nitrogen is filled into the disclosed package (first paragraph, first column of page 7842).  However, it 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782